The Court.
This is an application for a writ of mandate, commanding the defendants, Kron, Swanton, Jeter, and Squirm, constituting the common council of the city of Santa Cruz, to audit and allow a demand for interest on certain bonds of the city aforesaid, issued to purchase and pay for “ water-works,” and to command the mayor, Effey, who, as well as the city, is made a defendant, to draw his warrant on the city treasurer therefor.
The bonds in question were issued pursuant to authority conferred by an election held, or purporting to be held, under an act of the legislature approved March 9, 1885, entitled “An act to authorize corporations of the fifth class, containing more than three thousand and less than ten thousand inhabitants, to obtain public waterworks.” (Stats. 1885, p. 42.)
“ Every statute, unless a different time is prescribed therein, takes effect on the sixtieth day after its passage.” (Pol. Code, sec. 323.)
The act of March 9th did not in terms prescribe when it should take effect, and hence did not become a law until the sixtieth day thereafter; viz., May 8, 1885.
The election was held March 30, 1885.
Conceding the act of March, 9, 1885, to be applicable to Santa Cruz, the election authorizing the bonds to issue was null and void, because held before the law took effect. (Andrews v. St. Louis Tunnel R. R. Co., 16 Mo. App. 305; People ex rel. McDougal v. Johnston, 6 Cal. 674.)
It follows that the petition for a writ of mandate must be denied, and the proceedings dismissed.
Ordered accordingly.
McFarland, J., dissented.